DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because in Fig. 1 there is an indicator line without a reference number in the area of the plunger.  In Fig. 2 there is no indicator line attached to 34.  In Fig. 6 32 appears to be pointing to the wrong portion of the device.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: Pg. 9 line 17 recites “bling bore” this should be “blind bore”.  
Appropriate correction is required.

Claim Objections
Claims 8 and 15 are objected to because of the following informalities:  claim 8 recites “move relative said needle,” claim 15 recites “said safety sheath can move relative said needle between to shield said needle” grammar correction is necessary.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11 and 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hsu et al. (US 2015/0374928 A1).
With regard to claim 1, Hsu et al. teach, a needle and syringe system, comprising: a syringe barrel (Fig. 14 member 10); 5a plunger rod having a first end and an opposite second end (Fig. 14 member 21), said plunger rod having a bore formed therein that is accessible from said 

    PNG
    media_image1.png
    250
    600
    media_image1.png
    Greyscale

With regard to claim 2, the plug is taken as the portion of 422 which is entirely received within the bore, generally as show in in Fig. 15.
With regard to claim 3, see Fig. 15 the plug fills the bore similarly see exemplary Figs. 9.
With regard to claim 4, see Reference Figure 1 above.
With regard to claim 5, see Reference Figure 1 above and Fig. 14A a portion of 422 is within the spacer.
With regard to claim 6, see Fig. 14 and Reference Figure 1 above.
With regard to claim 7, see Fig. 14 needle 41.

With regard to claim 9, generally see the position in Fig. 15 as the plunger moves the spacer moves distally, the first position is taken as the initial position the second position is taken as the position just after movement of the spacer occurs, the plunger would be capable of reciprocal movement between these positions.
With regard to claims 10 and 11, see Fig. 15 the base has moved with the plug through the spacer.
With regard to claim 12, Hsu et al. teach a needle and syringe system, comprising: a syringe assembly that contains a barrel (Fig. 14 member 10) and a plunger (Fig. 14 member 21), wherein said plunger has an opening formed therein that is accessible from within said barrel (Fig. 14B 233E); 5a tubular spacer disposed in said barrel, said tubular spacer having a central opening extending therethrough (see Reference Figure 1 above); a needle head that selectively attaches to said syringe assembly, wherein said needle head has a 10needle (Fig. 14 member 41) that extends from a needle base, wherein said needle base extends into said central opening of said tubular spacer (Fig. 14 and 14A including spacer and needle base components as indicated in Reference Figure 1 above); a plug that blocks said central opening of said tubular spacer, wherein said plug is displaced out of 15said central opening of said tubular spacer and into said opening in said plunger as said plunger displaces said tubular spacer in said barrel (Fig. 14A member 422 and as indicated in Reference Figure 1 above, see transition out of spacer and into the plunger in Fig. 15).
 With regard to claim 13, the plug is taken as the portion of 422 which is entirely received within the bore, generally as show in in Fig. 15.

With regard to claim 15, see Fig. 14 member 50.
With regard to claim 16, generally see the position in Fig. 15 as the plunger moves the spacer moves distally.
With regard to claims 17 and 18, see Fig. 15 the base has moved with the plug through the spacer.
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY L SCHMIDT whose telephone number is (571)270-3648. The examiner can normally be reached Monday through Thursday 7:00 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/EMILY L SCHMIDT/Primary Examiner, Art Unit 3783